DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2022 has been entered.
In that response, claims 16 and 27 were amended and claim 20 was cancelled.  Claims 16-18, 25-33, 35, and 36 are treated on the merits in this action.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-18, 25-33, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Zannata (BR102012020901 A2, English translation cited herein) in view of Takezaki (EP 2660272A1) as evidenced by Scotland (US 2018/0116947) and Toray (Toraypearl®, available at  https://www.toray.jp/chemical/en/polymer/pdf/catalog_pol01.pdf, Copyright 2007, accessed on October 24, 2020).
 by weight of various types of oil-absorbing particles” (p. 5; emphases added). The particles are preferably aluminum octenyl succinate starch, silicon dioxide or silica (Spheron L1500, MSS 500 3H), and Nylon-12 (claim 14).  The composition in Table 7 (Example 1, pp.21-22) comprises oil absorbable particles including Nylon-12 at 1%, silica at 5.5%, aluminum starch octenylsuccinate at 2.5% as in  instant claims 16, 20, and 27. The silica has an oil absorbance of at least 250 grams/100 grams (abstract; claim 17). The particles have been selected to absorb natural oiliness of the skin and prevent oil deposition from the cosmetic composition itself.  In addition, it imparts a matte effect to the skin and feels pleasant during use (page 13, line 29-page 14, line 2).
The composition further comprises the following:
(b) oils including diisopropyl adipate at 1.2%, diisopropyl sebacate at 2%, Octocrylene at 2%, dimethicone cetearyl crosslinking polymer 2%, dimethicone at 0.5%, cetyl palmitate at 0.6%, Isononyl isononanoate at 1.5%, caprylyl at methicone 1%, tocopherol acetate 0.1%, lauryl inulin carbamate 0.8%, inulin lauryl carbamate 0.8%, glycine soy extract 2%, which amount to 14.5%; 
(c) emulsifiers including disodium cetearyl sulfosuccinate at 1.5% and cetearyl glucoside 1.7%, and 
(d) water at 43.3%. 
Specifically regarding the oils recited in claims 16, 27, and 36, Zannata teaches emollients at up to 30% (p.10, second para.), including specifically hydrocarbon oils such as isododecane (p.10 third para.) and ester oils (p.9, para. under “Emollients”: “esters suitable for 
Additionally the composition comprises a thickener such as carbomer at 0.15%, acrylates/C10-C30 alkyl acrylates crosspolymer at 0.2%, and hydroxyethyl acrylate/acryloyl dimethyl taurate sodium copolymer, and preservatives such as phenoxyethanol and benzyl alcohol.  
Zannata teaches particle size of the oil-absorbing particles is preferably between 2 and 20 micrometers (claim 15) which range is within that in claim 16 and includes that in claim 18. Zannata’s composition is a cosmetic makeup in that it “provides non-greasy sensory, superior appearance and characteristics, while protecting the skin against ultraviolet rays” (p.5, fifth full para.; see also sixth full para.).
Zannata does not disclose the oil-absorbing capacity of the oil-absorbable organic particles comprising polylactic acids, celluloses, or mixtures thereof or the total from (a) and (e) as recited in claims 16, 17, 19, and 30-32.  
Takezaki teaches porous microparticles of polylactic acid-based resin having “high oil absorption ability and being appropriately usable for cosmetics” (abstract; see paras. 0009, 0025, 0100-28).  Scotland, assigned to Applicant, evidences that Takezaki, issued in the United States as U.S. Pat. No. 9,017,812, discloses polylactic acid based mattifying agent “commercially available from Toray Industries as ToraypearlTM series of polymer polylactic particles” (para.0105).  Toray evidences that Toraypearl® PLA are spheres (SEM image) having an average particle size of 5-30 microns, bulk density of 0.18 g/cm3, and linseed oil absorption of Toraypearl® PLA would have a volume-average particle size of less than 30 microns as recited in claims 16 and 27.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing to combine the teachings of Zannata and use at least one of Takezaki’s polylactic acid microparticles as recited in the instant claims. The skilled person would have been motivated to do so because both references are drawn to cosmetic compositions, Zannata teaches using “a combination containing at least 4.0% by weight of various types of oil-absorbing particles” (p. 5; underlining added) having a size between 2 and 20 microns (see, e.g., claim 15), and Takezaki teaches that its microparticles of polylactic acid-based resin are suitable where “high performance is demanded in both oil absorption and smoothness” such as cosmetics, because “a considerable amount of either oil or water can be held in the pores, and because the particle diameter is small, it is possible to impart smoothness which cannot be achieved by traditional porous microparticles” (para. 0101). 
Also one of ordinary skill in the art before the effective filing would have found it prima facie obvious to use oil-absorbable organic particles having oil-absorbing capacity of 400 ml/100g or more, and prepare the composition to have a total oil-absorbing capacity of the composition above 170 ml/100g or 250 ml/100g as recited in claims 16, 17, 27, and 30-32. The skilled person would have been suggested to do so because (i) Zannata teaches (a) using oil-absorbable particles having oil-absorbing capacity of at least 250g/100 grams, and (b) 
Regarding “polylactic acid derived from plants” in claim 16 and 27, the cited references do not expressly disclose that ToraypearlTM series of porous polylactic acid particles comprise polylactic acid molecules that are “derived from” plants.  However the “patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  MPEP §2113 (citations omitted).  Here, “derived from plants” indicates no more than the polylactic acid recited, i.e., it does not further require any components or properties, e.g., cellulosic remains from a plant material.  Applicant’s disclosure does not indicate anything that distinguishes “polylactic acid derived from plants” from polylactic acid.  Applicant refers to Example 12 which contains such polylactic acid particles, versus comparative example 14 which does not.  (Remarks, 8, January 20, 2022.)  However for both examples, the relevant component is identified as “porous polylactic acid particle”.  Example 12’s particles is further identified as “PLA-2, porous block) (9 µm)…”, and Example 14’s is further identified as “(PLA-1, porous sphere) (30 µm)…”.  In other words, Example 12 does not state that is comprises “polylactic acid derived from plants”.  Furthermore the further identifying phrases are not in the present claims.  Therefore “derived from plants” indicates no more than a polylactic acid, and Takezaki’s porous microparticles of polylactic acid-based resin having polylactic acid therein meets the limitation.

Response to Arguments
Although the rejection has been modified to address claim amendments, Applicant’s argument relating are addressed now to the extent it has not been rendered moot and is relevant to the above rejection. 
Applicant's arguments filed January 20, 2022 have been fully considered but they are not persuasive. Applicant argues that unexpected duration and degree of optical matteness and application smoothness from using polylactic acid particles which comprise “polylactic acid derived from plants”.  (Remarks, 8, January 20, 2022.)
In response, as noted above, it is not clear from Examples 12 and comparative Example 14 that those examples, as disclosed by Applicant, establish a comparison between polylactic acid particles which comprise “polylactic acid derived from plants” and those that do not comprise plant-derived polylactic acid.  
Furthermore Takezaki teaches porous microparticles of polylactic acid-based resin having “high oil absorption ability and being appropriately usable for cosmetics” (abstract; see paras. 0009, 0025, 0100-28).  Scotland, assigned to Applicant, evidences that Takezaki, issued in the United States as U.S. Pat. No. 9,017,812, discloses polylactic acid based mattifying agent “commercially available from Toray Industries as ToraypearlTM series of polymer polylactic particles” (para.0105).  Toray evidences that Toraypearl® PLA are spheres (SEM image) having an average particle size of 5-30 microns, bulk density of 0.18 g/cm3, and linseed oil absorption of 144 ml/100 g (Toray, p.5).  Applicant discloses here that “oil-absorbing capacities defined in the present invention mean those measured by using isononyl isononanoate” (Specification p.5 ll.22-23), and that Toraypearl® PLA has isononyl isononanoate oil uptake of 465.9 ml/100 g (Specification, p.6 ll.15-17).
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/H. SARAH PARK/
Primary Examiner, Art Unit 1615